 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 1 of 20 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ADELFA DIAZ, individually and on behalf of
  others similarly situated,

                                     Plaintiff,                       COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  RENE FRENCH CLEANERS, INC. (D/B/A                               29 U.S.C. § 216(b)
  RENE FRENCH CLEANERS), RENE
  FRENCH CLEANERS II INC. (D/B/A RENE                                    ECF Case
  FRENCH CLEANERS), DANIEL LEE, and
  BYENG WOON LEE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Adelfa Diaz (“Plaintiff Diaz” or “Ms. Diaz”), individually and on behalf of others

 similarly situated, by and through her attorneys, Michael Faillace & Associates, P.C., upon her

 knowledge and belief, and as against Rene French Cleaners, Inc. (d/b/a Rene French Cleaners),

 Rene French Cleaners II Inc. (d/b/a Rene French Cleaners), (“Defendant Corporations”), Daniel

 Lee and Byeng Woon Lee, (“Individual Defendants”), (collectively, “Defendants”), alleges as

 follows:

                                           NATURE OF ACTION

       1.       Plaintiff Diaz is a former employee of Defendants Rene French Cleaners, Inc. (d/b/a

Rene French Cleaners), Rene French Cleaners II Inc. (d/b/a Rene French Cleaners), Daniel Lee, and

Byeng Woon Lee.
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 2 of 20 PageID #: 2




         2.     Defendants own, operate, or control a dry cleaner, located at 214-07 Jamaica

Avenue, Queens Village, New York, 11428 under the name “Rene French Cleaners”.

         3.    Upon information and belief, individual Defendants Daniel Lee and Byeng Woon

Lee, serve or served as owners, managers, principals, or agents of Defendant Corporations and,

through these corporate entities, operate or operated the dry cleaners as a joint or unified enterprise.

         4.    Plaintiff Diaz was employed as a laundry attendant at the dry cleaners located at 214-

07 Jamaica Avenue, Queens Village, New York, 11428.

         5.    At all times relevant to this Complaint, Plaintiff Diaz worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that she worked.

         6.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Diaz appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

         7.    Further, Defendants failed to pay Plaintiff Diaz the required “spread of hours” pay

for any day in which she had to work over 10 hours a day.

         8.    Furthermore, Defendants repeatedly failed to pay Plaintiff Diaz wages on a timely

basis.

         9.    Defendants’ conduct extended beyond Plaintiff Diaz to all other similarly situated

employees.

         10.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Diaz and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.



                                                   -2-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 3 of 20 PageID #: 3




        11.      Plaintiff Diaz now brings this action on behalf of herself, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        12.      Plaintiff Diaz seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated employees and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

        13.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Diaz’s state law claims under 28 U.S.C.

§ 1367(a).

        14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a dry cleaner located in this district. Further, Plaintiff Diaz was employed by Defendants in

this district.

                                                   PARTIES

                                                     Plaintiff

        15.      Plaintiff Adelfa Diaz (“Plaintiff Diaz” or “Ms. Diaz”) is an adult individual residing

in Queens County, New York.



                                                    -3-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 4 of 20 PageID #: 4




       16.     Plaintiff Diaz was employed by Defendants at Rene French Cleaners from

approximately June 2015 until on or about February 18, 2020.

       17.     Plaintiff Diaz consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a dry cleaner, located

at 214-07 Jamaica Avenue, Queens Village, New York, 11428 under the name “Rene French

Cleaners”.

       19.     Upon information and belief, Rene French Cleaners, Inc. (d/b/a Rene French

Cleaners) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 214-07 Jamaica Avenue,

Queens Village, New York, 11428.

       20.     Upon information and belief, Rene French Cleaners II Inc. (d/b/a Rene French

Cleaners) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 214-07 Jamaica Avenue,

Queens Village, New York, 11428.

       21.     Defendant Daniel Lee is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Daniel Lee is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporations. Defendant Daniel Lee possesses

operational control over Defendant Corporations, an ownership interest in Defendant Corporations,

and controls significant functions of Defendant Corporations. He determines the wages and




                                                   -4-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 5 of 20 PageID #: 5




compensation of the employees of Defendants, including Plaintiff Diaz, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       22.     Defendant Byeng Woon Lee is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Byeng Woon Lee is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Byeng Woon Lee possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff Diaz,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       23.     Defendants operate a dry cleaner located in the Queens Village neighborhood in

Queens.

       24.     Individual Defendants, Daniel Lee and Byeng Woon Lee, possess operational control

over Defendant Corporations, possess ownership interests in Defendant Corporations, and control

significant functions of Defendant Corporations.

       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       26.     Each Defendant possessed substantial control over Plaintiff Diaz’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Diaz, and all similarly situated individuals, referred

to herein.



                                                   -5-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 6 of 20 PageID #: 6




          27.    Defendants jointly employed Plaintiff Diaz (and all similarly situated employees) and

are Plaintiff Diaz’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

          28.    In the alternative, Defendants constitute a single employer of Plaintiff Diaz and/or

similarly situated individuals.

          29.    Upon information and belief, Individual Defendants Daniel Lee and Byeng Woon

Lee operate Defendant Corporations as either alter egos of themselves and/or failed to operate

Defendant Corporations as entities legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporations as Corporations,

                b) defectively forming or maintaining the corporate entities of Defendant

                   Corporations, by, amongst other things, failing to hold annual meetings or

                   maintaining appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporations for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporations for their own benefit and maintaining control

                   over these corporations as closed Corporations,

                f) intermingling assets and debts of their own with Defendant Corporations,

                g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.



                                                    -6-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 7 of 20 PageID #: 7




       30.       At all relevant times, Defendants were Plaintiff Diaz’s employers within the meaning

of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Diaz,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Diaz’s services.

       31.       In each year from 2015 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       32.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the dry

cleaners on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       33.       Plaintiff Diaz is a former employee of Defendants who was employed as a laundry

attendant.

       34.       Plaintiff Diaz seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                          Plaintiff Adelfa Diaz

       35.       Plaintiff Diaz was employed by Defendants from approximately June 2015 until on

or about February 18, 2020.

       36.       Defendants employed Plaintiff Diaz as a laundry attendant.

       37.       Plaintiff Diaz regularly handled goods in interstate commerce, such as clothes and

other supplies produced outside the State of New York.

       38.       Plaintiff Diaz’s work duties required neither discretion nor independent judgment.




                                                   -7-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 8 of 20 PageID #: 8




         39.   Throughout her employment with Defendants, Plaintiff Diaz regularly worked in

excess of 40 hours per week.

         40.   From approximately June 2015 until on or about August 2019, Plaintiff Diaz worked

from approximately 8:00 a.m. until on or about 7:00 p.m., 6 days a week (typically 66 hours per

week).

         41.   From approximately August 2019 until on or about February 2020, Plaintiff Diaz

worked from approximately 9:30 a.m. until on or about 6:00 p.m., Mondays through Saturdays

(typically 51 hours per week).

         42.   Throughout his employment, Defendants paid Plaintiff Diaz her wages in cash.

         43.   From approximately June 2015 until on or about December 2015, Defendants paid

Plaintiff Diaz a fixed salary of $450 per week.

         44.   From approximately January 2016 until on or about June 2016, Defendants paid

Plaintiff Diaz a fixed salary of $500 per week.

         45.   From approximately July 2016 until on or about December 2016, Defendants paid

Plaintiff Diaz a fixed salary of $550 per week.

         46.   From approximately January 2017 until on or about June 2017, Defendants paid

Plaintiff Diaz a fixed salary of $600 per week.

         47.   From approximately July 2017 until on or about December 2019, Defendants paid

Plaintiff Diaz a fixed salary of $700 per week.

         48.   From approximately January 2020 until on or about February 2020, Defendants paid

Plaintiff Diaz a fixed salary of $600 per week.

         49.   From approximately October 2019 until on or about February 2020, Defendants did

not pay Plaintiff Diaz any wages for her work.



                                                  -8-
 Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 9 of 20 PageID #: 9




       50.     From approximately June 2015 until on or about 2017, and from approximately 2018

until on or about February 2020, Plaintiff Diaz was not required to keep track of her time, nor to her

knowledge, did the Defendants utilize any time tracking device such as punch cards, that accurately

reflected her actual hours worked.

       51.     In addition, in order to get paid, Plaintiff Diaz was required to sign a document in

which Defendants misrepresented the hours that she worked per week.

       52.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Diaz regarding overtime and wages under the FLSA and NYLL.

       53.     Defendants did not provide Plaintiff Diaz an accurate statement of wages, as required

by NYLL 195(3).

      54.      In fact, Defendants adjusted Plaintiff Diaz’s paystubs so that they reflected inaccurate

wages and hours worked.

      55.      Defendants did not give any notice to Plaintiff Diaz, in English and in Spanish

(Plaintiff Diaz’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      56.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Diaz (and all similarly situated employees) to work in excess of 40 hours a

week without paying her appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      57.      Plaintiff Diaz was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.



                                                  -9-
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 10 of 20 PageID #: 10




      58.      Defendants’ pay practices resulted in Plaintiff Diaz not receiving payment for all her

hours worked, and resulted in Plaintiff Diaz’s effective rate of pay falling below the required

minimum wage rate.

      59.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Diaz

worked.

      60.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      61.      Defendants required Plaintiff Diaz to sign a document that reflected inaccurate or

false hours worked.

      62.      Defendants paid Plaintiff Diaz her wages in cash.

      63.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      64.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Diaz (and similarly situated individuals) worked, and

to avoid paying Plaintiff Diaz properly for her full hours worked.

      65.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      66.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Diaz and other similarly situated former workers.




                                                 - 10 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 11 of 20 PageID #: 11




      67.      Defendants failed to provide Plaintiff Diaz and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      68.      Defendants failed to provide Plaintiff Diaz and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      69.       Plaintiff Diaz brings her FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      70.      At all relevant times, Plaintiff Diaz and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and



                                                  - 11 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 12 of 20 PageID #: 12




have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      71.         The claims of Plaintiff Diaz stated herein are similar to those of the other employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      72.         Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.

      73.         At all times relevant to this action, Defendants were Plaintiff Diaz’s employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire

and fire Plaintiff Diaz (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      74.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      75.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          76.     Defendants failed to pay Plaintiff Diaz (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      77.         Defendants’ failure to pay Plaintiff Diaz (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).




                                                    - 12 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 13 of 20 PageID #: 13




      78.      Plaintiff Diaz (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      79.      Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.

      80.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Diaz (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      81.      Defendants’ failure to pay Plaintiff Diaz (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      82.      Plaintiff Diaz (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      83.       Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.

      84.      At all times relevant to this action, Defendants were Plaintiff Diaz’s employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiff

Diaz, controlled the terms and conditions of her employment, and determined the rates and methods

of any compensation in exchange for her employment.

      85.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Diaz less than the minimum wage.



                                                 - 13 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 14 of 20 PageID #: 14




      86.      Defendants’ failure to pay Plaintiff Diaz the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      87.      Plaintiff Diaz was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      88.      Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.

      89.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Diaz overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      90.      Defendants’ failure to pay Plaintiff Diaz overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      91.      Plaintiff Diaz was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      92.      Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.

      93.      Defendants failed to pay Plaintiff Diaz one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Diaz’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.



                                                 - 14 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 15 of 20 PageID #: 15




      94.      Defendants’ failure to pay Plaintiff Diaz an additional hour’s pay for each day

Plaintiff Diaz’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      95.      Plaintiff Diaz was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      96.       Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.

      97.      Defendants failed to provide Plaintiff Diaz with a written notice, in English and in

Spanish (Plaintiff Diaz’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      98.      Defendants are liable to Plaintiff Diaz in the amount of $5,000, together with costs

and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW

      99.       Plaintiff Diaz repeats and realleges all paragraphs above as though fully set forth

herein.



                                                - 15 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 16 of 20 PageID #: 16




        100.     With each payment of wages, Defendants failed to provide Plaintiff Diaz with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

        101.     Defendants are liable to Plaintiff Diaz in the amount of $5,000, together with costs

and attorneys’ fees.

                                    EIGHTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

        102.     Plaintiff Diaz repeats and realleges all paragraphs above as though set forth fully

herein.

        103.     Defendants did not pay Plaintiff Diaz on a regular weekly basis, in violation of NYLL

§191.

        104.     Defendants are liable to Plaintiff Diaz in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Diaz respectfully requests that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency



                                                   - 16 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 17 of 20 PageID #: 17




 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Diaz and the FLSA Class members;

         (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Diaz and the FLSA Class members;

         (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Diaz’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

         (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Diaz and the FLSA Class members;

         (f)    Awarding Plaintiff Diaz and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

         (g)    Awarding Plaintiff Diaz and the FLSA Class members liquidated damages in an

 amount equal to 100% of her damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Diaz;

         (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Diaz;




                                                - 17 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 18 of 20 PageID #: 18




         (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Diaz;

         (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as

 to Plaintiff Diaz;

         (l)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Diaz’s compensation, hours, wages and any deductions or

 credits taken against wages;

         (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Diaz;

         (n)     Awarding Plaintiff Diaz damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable

         (o)     Awarding Plaintiff Diaz damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

         (p)     Awarding Plaintiff Diaz liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

 pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

         (q)     Awarding Plaintiff Diaz and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

         (r)     Awarding Plaintiff Diaz and the FLSA Class members the expenses incurred in

 this action, including costs and attorneys’ fees;




                                                 - 18 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 19 of 20 PageID #: 19




        (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Diaz demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        August 21, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
Case 1:20-cv-03848-RRM-RER Document 1 Filed 08/21/20 Page 20 of 20 PageID #: 20
